DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a laminated stator stack for an electric machine comprising, a plurality of stator teeth and stator slots, for receiving at least one electrical conductor, at least one axial coolant duct spaced from the plurality of stator teeth and stator slots, at least one outward radial coolant duct and at least one inward radial coolant duct, wherein the at least one axial coolant duct, at least one outward radial coolant duct, and the at least one inward radial coolant duct are arranged internally in the laminated stator stack and interconnected to form a predominantly closed flow path, wherein the at least one outward radial coolant duct and at least one inward radial coolant duct extend into the stator teeth, for cooling of the stator teeth, wherein the laminated stator stack is formed by an assembly of a plurality of lamination sheets, and wherein substantially all of the plurality of lamination sheets includes at least one axial coolant hole in a yoke region of the lamination sheet for forming the at least one axial cooling duct.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 14, the prior art of record does not teach nor suggest in the claimed combination a method for cooling a laminated stator stack for an electric machine, comprising an assembly of a plurality of lamination sheets, a plurality of stator teeth and a plurality of stator slots, and at least one electrical conductor arranged in at least one of said stator slots, the method comprising: circulating a liquid coolant a first axial coolant duct arranged internally in a yoke region of the laminated stator stack spaced from the plurality of stator teeth and stator slots, wherein substantially all of the plurality of lamination sheets includes a first axial coolant hole for forming the first axial cooling duct, -5-circulating the liquid coolant in at least one outwards radial coolant duct and, returning the liquid coolant through at least one inwards radial coolant duct to a second axial coolant duct arranged internally in a yoke region of the laminated stator stack spaced from the plurality of stator teeth and stator slots, wherein substantially all of the plurality of lamination sheets includes a second axial coolant hole for forming the second axial cooling duct, interconnecting the at least one outwards radial coolant duct with a corresponding at least one inwards radial coolant duct arranged internally in the laminated stator stack, forming a predominantly closed flow path, the radial coolant ducts extending into the stator teeth, thereby cooling the stator teeth.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 21, the prior art of record does not teach nor suggest in the claimed combination  a laminated stator stack for an electric machine comprising, a plurality of stator teeth and stator slots, for receiving at least one electrical conductor, at least one axial coolant duct spaced from the plurality of stator teeth and stator slots, at least one outward radial coolant duct and at least one inward radial coolant duct, wherein the at least one axial coolant duct, at least one outward radial coolant duct, and the at least one inward radial coolant duct are arranged internally in the laminated stator stack and interconnected to form a predominantly closed flow path, wherein the at least one outward radial coolant duct and at least one inward radial coolant duct extend into the stator teeth, for cooling of the stator teeth, wherein the laminated stator stack is formed by an assembly of a plurality of lamination sheets, and wherein substantially all of the plurality of lamination sheets includes at least one axial coolant hole in a yoke region of the lamination sheet for forming the at least one axial cooling duct, wherein at least one of the at least one outward radial cooling duct or the at least one inward radial cooling duct is formed in a substantially straight radial line along a stator tooth of the plurality of the stator teeth to the at least one axial coolant duct.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 12/20/2021, with respect to Claims 1-4, 6-18 and 20-24 have been fully considered and are persuasive.  The previous rejection(s) of Claims 1-4, 6-18 and 20-24 has been withdrawn.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837